DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-11, 13-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez (US Patent Publication 20170128722 A1). 
As to claims 1 and 13, Perez discloses one or more patches adapted to be externally coupled on a dermis of a user comprising a flexible substrate (e.g., paragraphs 143-147), an adhesive on a first side adapted to adhere to the dermis of the user (e.g., paragraphs 144 and 198-199), a processor directly coupled to the substrate (e.g., see paragraphs 77, 169 and 193), and electrodes directly coupled to the substrate (e.g., paragraphs 143-147 and 193); and each 
As to claims 2 and 14, Perez discloses a first patch of the one or more patches affixed in front of an abdomen of the user, between a navel and a mons pubis of the user, the one or more nerves comprising one or more branches of the uterovaginal plexus (e.g., see paragraphs 146-147; also see Figures).
As to claims 3 and 15, Perez discloses a second patch of the one or more patches affixed on the lower back of the user, the one or more nerves comprising nerves in lumbar muscles (e.g., paragraph 317; also see Figures 4B, 4D, 5C and 5E).
As to claims 6 and 18, Perez discloses the patches positioned so the electrical stimuli is applied axially on the nerves (e.g., paragraphs 88-93; also see Figures 1A-1F).
As to claim 7, Perez discloses the electrical stimuli comprising a series of pulses with a pattern comprising an intensity and a duration, further comprising adjusting the intensity or the duration of the pattern after each affixing of the patch to the dermis of the user (e.g. paragraph 60, 63 and 66).
As to claim 8, Perez discloses an applied frequency of the pulses is 2 Hz - 50 Hz, and an applied current is 0.1-10 mA (e.g., paragraphs 337-343).
As to claim 9, Perez discloses the electrical stimuli comprising square waves (e.g., paragraph 51) having an amplitude between 5 and 100 volts, pulse widths between 100 and 500 microseconds, and a pulse repetition rate of between 2 and 20 pulses per second (e.g., paragraphs 337-343).
As to claims 10 and 19, Perez discloses the patches comprising one or more sensors that measure biometrics of the user and based on the measurement adjusting the electrical stimuli (e.g., paragraphs 37, 155-156, 159, 181, and 185-187). 
As to claim 11, Perez discloses the patches comprising one or more sensors in communication with a smart controller, the smart controller receiving data from the sensors and using the data to orient the patches relative to the user (e.g., paragraph 154; also see Figure 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (US Patent Publication 20170128722 A1) in view of Yoo et al. (US 9,610,442 B2). Perez discloses modifying the location of the patches (e.g., see Figures) but does not explicitly disclose affixed on one of a thigh of the user to affect a genitofemoral nerve or one or more of muscular branches of a femoral nerve or affixed on one of either a calf or foot of the user to affect one or more nerves comprising sural and fibular nerves and their branches, or a saphenous nerve and its branches. Yoo et al. discloses providing electrical stimulation for treating menstrual pain (e.g., col. 77, lines 46-52) and stimulation of the saphenous nerve (e.g., see Abstract) which is a cutaneous sensory nerve that branches off the femoral nerve in the upper thigh (Yoo et al., col. 27, lines 4-40 and cols. 44-45, lines 58-62 and 1-2, respectively). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of patches and location of the patches of Perez with the location(s) of Yoo et al. in order to optimize treatment to meet specific patient therapeutic needs and requirements. 

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (US Patent Publication 20170128722 A1) in view of Lee et al. (US Patent Publication 20120109233 A1). Perez disclose the invention substantially as claims but does not explicitly disclose each of . 






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSSA M ALTER/Primary Examiner, Art Unit 3792